606 N.W.2d 446 (2000)
In re Minnesota Vitamin Antitrust Litigation.
No. C6-99-1909.
Supreme Court of Minnesota.
February 17, 2000.

ORDER
This litigation currently consists of five actions, identified on the attached addendum, filed in five different district courts. The complaints claim damages on behalf of classes of plaintiffs based on alleged violation of the state antitrust laws in the sale and distribution of vitamins and vitamin products. The court is informed that additional similar actions may be filed. Defendants moved for transfer and consolidation of the actions before a single district court judge. All plaintiffs in the five actions and all defendants who have appeared in connection with the motion have agreed that the cases should be transferred to a single judge.
These actions involve similar questions of law and fact, the potential for duplicative discovery and other common issues or problems. The same industry defendants are involved in the multiple claims. The class of plaintiffs alleged in each of the actions is either identical or overlapping in large degree.
The court has determined that the interests of the parties and the judiciary will be furthered by a uniform and coordinated system of litigation management to eliminate duplicative discovery, prevent inconsistent pretrial rulings and conserve the resources of the parties, their counsel and the judiciary.
IT IS THEREFORE ORDERED that, pursuant to Minn.Stat. §§ 480.16 and 2.724 (1998), the Honorable Gregg E. Johnson of the Second Judicial District, having consented, be appointed to hear and decide all matters, including pretrial and trial proceedings, in the vitamin antitrust cases currently pending in the Minnesota state district courts and any future actions filed in Minnesota state district courts raising similar claims arising from the same alleged conduct. To facilitate the identification and management of these cases, all documents served and filed from the date of this order shall in addition to the individual case captions, bear the general case caption "In Re: Minnesota Vitamin Antitrust Litigation."
*447 The Clerk of Appellate Courts shall mail a copy of this order to all counsel who have appeared in conjunction with this motion and who are listed in the attached addendum, to the district court judges assigned to the cases in the courts in which they were filed, to the court administrators in the counties in which the cases were filed, and to the chief judges and district administrators in the districts in which the cases are now pending, as well as to Judge Johnson, Chief Judge Lawrence Cohen and the district and court administrator in the Second Judicial District. If counsel for the moving defendants are aware of any parties who have appeared in any of the pending actions that are not represented on the appended list of counsel, they shall serve a copy of this order on counsel for those parties forthwith.

ADDENDUM

I. PENDING CASES
Denise DeNardi v. F. Hoffman LaRoche, Ltd., et al.
No. 99-3123, Hennepin County District Court
Thomas Murr v. F. Hoffman LaRoche, Ltd., et al.
No. 19-C9-99-9673, Dakota County District Court
Custom Nutrition, Inc. and Brinton Veterinary Supply, Inc. v. F. Hoffman LaRoche, Ltd., et al.
No. 34-C4-99-01274 (DMS), Kandiyohi County District Court
Big Valley Milling, Inc. v. F. Hoffman LaRoche, Ltd., et al.
No. C1-99-405, Chippewa County District Court
Form-A-Feed, Inc., et al. v. Akzo Nobel, Inc., et al.
No. 43-C0-99-000856, McLeod County District Court

II. LIST OF COUNSEL
Mr. Wood R. Foster, Jr.
Mr. Jordan M. Lewis
SIEGEL, BRILL, GREUPNER, DUFFY
& FOSTER, P.A.
1300 Washington Square
100 Washington Avenue South
Minneapolis, Minnesota 55401
Mr. Dean A. LeDoux
Mr. Michael E. Martinez
GRAY, PLANT, MOOTY, MOOTY &
BENNETT, P.A.
3400 City Center
33 South Sixth Street
Minneapolis, Minnesota XXXXX-XXXX
Mr. Michael W. Unger
RIDER, BENNETT, EGAN & ARUNDEL,
L.L.P.
333 South Seventh Street
Suite 2000
Minneapolis, Minnesota 55402
Mr. James Volling
FAEGRE & BENSON, L.L.P.
2200 Norwest Center
Minneapolis, Minnesota XXXXX-XXXX
Mr. William L. Sippel
Mr. James C. Zacharski
Mr. Andrew S. Hansen
OPPENHEIMER, WOLFF & DONNELLY
L.L.P.
Plaza VII Building, Suite 3400
45 South Seventh Street
Minneapolis, Minnesota 55402
Mr. Todd Wind
FREDRIKSON & BYRON
1100 International Center
900 2nd Avenue South
Minneapolis, Minnesota 55402
Mr. Mark D. Savin
Ms. Ahna M. Thoresen
FAEGRE & BENSON, L.L.P.
2200 Norwest Center
90 South Seventh Street
Minneapolis, Minnesota XXXXX-XXXX
Mr. Neil Buethe
BRIGGS & MORGAN
2200 First National Bank Building
332 Minnesota Street
*448
St. Paul, Minnesota 55101
Mr. Samuel D. Heins
Mr. Daniel E. Gustafson
Ms. Karla M. Gluek
Mr. Vincent J. Esades
HEINS, MILLS, & OLSON, P.L.C.
700 Northstar East
608 Second Avenue South
Minneapolis, Minnesota 55402
Mr. Timothy D. Battin
BAINBRIDGE & STRAUS
5408 Port Royal Road
Springfield, Virginia 22151
Mr. Seymour Mansfield
MANSFIELD, TANICK & COHEN
900 Second Avenue South
Suite 1560
Minneapolis, Minnesota 55402
Mr. William Pentelovitch
MASLON, EDELMAN, BORMAN &
BRAND, L.L.P.
90 S. Seventh Street, Suite 3300
Minneapolis, Minnesota XXXXX-XXXX
Mr. Lewis A. Remele, Jr.
BASSFORD, LOCKHART, TRUESDELL
& BRIGGS
33 S. Sixth Street, Suite 3550
Minneapolis, Minnesota XXXXX-XXXX
Mr. Daniel Shulman
SHULMAN, WALCOTT & SHULMAN,
P.A.
121 Franklin Avenue W.
Minneapolis, Minnesota 55404
Mr. Joseph T. Dixon, Jr.
HENSON & EFRON, P.A.
400 Second Avenue S., Suite 1200
Minneapolis, Minnesota 55401
Mr. Christopher M. Daniels
CALDECOTT, WHEELER, SEARLES,
DANIELS, FORRO
10 S. Fifth Street, Suite 900
Minneapolis, Minnesota 55402